DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Response to Amendment
The Amendment filed 07/16/2021 has been entered.  Claims 1, 3-12 & 22-25 are pending in the application.  Claims 2 & 13-21 are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 & 6 are rejected under 35 U.S.C. 102 as being unpatentable over Bodart (U.S. PGPub 2010/0098570).
As to Claim 1, Bodart describes a method (Paragraph 0094) comprising: acquiring a first value (delivery temperature via the temperature sensor at 14; Paragraphs 0093/0094) of an operating parameter (gas delivery temperature) that is indicative of a temperature (the gas delivery temperature is a temperature) of a compression mechanism (6/7/8/9/10) of a compressor (Figures 4/5/6), wherein the compression mechanism (6/7/8/9/10) includes a first scroll (7) and a second scroll (9), wherein the first scroll (7) includes a first spiral wrap (8), and wherein the second scroll (9) includes a second spiral wrap (10) that meshes with (as shown in Figure 6) the first spiral wrap (8); comparing (Paragraph 0094) the first value (delivery temperature via the temperature sensor at 14; Paragraphs 0093/0094) to a predetermined parameter value (predetermined temperature value; Paragraph 0094); providing lubricant (oil; Paragraph 0090) from (via 27/28) an oil sump (22) of the compressor to (via 25/27/28/30/31/32/36/37) the compression mechanism (6/7/8/9/10) of the compressor (Figures 4/5/6) via a first fluid passageway (30/31) if the first value (delivery temperature via the temperature sensor at 14; Paragraphs 0093/0094) is greater than (Paragraph 0094) the predetermined parameter value (predetermined temperature value; Paragraph 0094; Paragraphs 0089/0090/0094 and Figures 4/5 equate the first position as when the core 34 closes port 29, forcing oil from port 27 through the annular passage between 34 and 35, into pipe 40, out port 30, into injection pipes 31/32 and into the compression mechanism 6/7/9); and restricting lubricant (Paragraph 0094) from the oil sump (22) to the compression mechanism (6/7/8/9/10) via the first fluid passageway (30/31) if the first value (delivery temperature via the temperature sensor at 14; Paragraphs 0093/0094) is less than (Paragraph 0094, Line 171) the predetermined parameter value (predetermined temperature value; Paragraph 0094; Paragraphs 0089/0091/0094 and Figures 4/5 equate the second position as when the core 34 opens port 29, forcing oil from port 27 through port 29 back to oil sump 22), wherein the first fluid passageway (30/31) provides the lubricant (oil; Paragraph 0090) to the first (7) and second 
As to Claim 3, Bodart teaches all the limitations of Claim 1, and continues to teach providing the lubricant (oil; Paragraph 0090) from the oil sump (22) to (via 19/21/23; Paragraph 0065) the compression mechanism (6/7/8/9/10) via a second passageway (23) formed in a driveshaft (19) of the compressor (Figures 4/5/6).
As to Claim 4 Bodart teaches all the limitations of Claims 1 & 3, and continues to teach a portion (30) of the first fluid passageway (30/31) is disposed outside of (as shown in Figure 6) a shell assembly (2) of the compressor (Figures 4/5/6).
As to Claim 6, Bodart teaches all the limitations of Claim 1, and continues to teach the operating parameter (gas delivery temperature) is a temperature (the gas delivery temperature is a temperature) of a discharge passage (14; Paragraph 0094) of the compression mechanism (6/7/8/9/10).
As to Claim 7, Bodart teaches all the limitation of Claim 1 and continues to teach providing the lubricant to the compression mechanism includes opening a valve, and wherein restricting the lubricant to the compression mechanism includes closing the valve.  Although Bodart Paragraph 0089 states the first position is when the valve 25 is closed and the second position is when the valve 25 is open, the terms open and closed are referencing when port 29 is open and closed.  If one of ordinary skill in the art was referencing when port 41 was open and closed, the valve would be open in the first position and closed in the second position, which is also stated in Paragraph 0089.  Therefore, lubricant (oil; Paragraph 0090) is provided to the compression mechanism (6/7/8/9/10) includes opening a valve (Paragraph 0089 states valve 25 opens port 41 when in the closed position; Paragraph 0093 states the closed position is when the delivery temperature is greater than a predetermined value), and wherein restricting the lubricant (oil; Paragraph 0090) to the compression mechanism (6/7/8/9/10) includes closing the valve (Paragraph 0089 states valve 25 closes port 41 when in the open position; Paragraph 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki (JP2007232230 - see previously attached translation), in view of Bodart.  Note parallel rejection for Claim 1.
As to Claim 1, Yoshiki describes a method (Paragraph 0013) comprising: acquiring a first value (via 102; Paragraph 0013, Line 166) of an operating parameter (discharge temperature) that is indicative of a temperature (the discharge temperature is a temperature) of a compression mechanism of a compressor (10)…comparing (Paragraph 0013, Lines 167-168) the first value (via 102; Paragraph 0013, Line 166) to a predetermined parameter value (preset allowable temperature range); providing lubricant (Paragraph 0013, Line 170) of the compressor to the compression mechanism of the compressor (10) if the first value (via 102; Paragraph 0013, Line 166) is greater than (Paragraph 0013, Line 169) the predetermined parameter value (preset allowable temperature range); and restricting lubricant (Paragraph 0013, Line 172) from the oil sump to the compression mechanism (10) if the first value (via 102; Paragraph 0013, Line 166) is less than (Paragraph 0013, Line 171) the predetermined parameter value (preset allowable temperature range).

Bodart describes a scroll compressor (Figures 4/5/6) with an oil flow rate control (25), and teaches the compression mechanism (6/7/8/9/10) includes a first scroll (7) and a second scroll (9), wherein the first scroll (7) includes a first spiral wrap (8), and wherein the second scroll (9) includes a second spiral wrap (10) that meshes with (as shown in Figure 6) the first spiral wrap (8)…providing lubricant (oil; Paragraph 0090) from an oil sump (22) of the compressor (Figures 4/5/6) to the compression mechanism (6/7/8/9/10) of the compressor (Figures 4/5/6) via a first fluid passageway (30/31) if the first value (delivery temperature via the temperature sensor at 14; Paragraphs 0093/0094) is greater than (Paragraph 0094) the predetermined parameter value (predetermined temperature value; Paragraph 0094; Paragraphs 0089/0090/0094 and Figures 4/5 equate the first position as when the core 34 closes port 29 and opens port 41 --see Paragraph 0089--, forcing oil from port 27 through the annular passage between 34 and 35, into pipe 40, out port 30, into injection pipes 31/32 and into the compression mechanism 6/7/9); and restricting lubricant (oil; Paragraph 0090) from the oil sump (22) to the compression mechanism (6/7/8/9/10) via the first fluid passageway (30/31) if the first value (delivery temperature via the temperature sensor at 14; Paragraphs 0093/0094) is less than (Paragraph 0094, Line 171) the predetermined parameter value (predetermined temperature value; Paragraph 0094; Paragraphs 0089/0091/0094 and Figures 4/5 equate the second position as when the core 34 opens port 29 and closes port 41 --see Paragraph 0089--, forcing oil from port 27 through port 29 back to oil sump 22), wherein the first fluid passageway (30/31) provides the lubricant (oil; Paragraph 0090) to the first (7) and second (9) scrolls of the compression mechanism (6/7/8/9/10) at a location (at through-bore 36 in Figure 6) that is radially outside (as shown in Figure 6) of the first (8) and second (10) spiral wraps.

Once the compressor, as taught by Bodart, is used to replace the compressor, as taught by Yoshiki, the Yoshiki temperature sensing means (Yoshiki 102) is still used to acquire the first value, and the Bodart compressor is controlled in a manner taught by Yoshiki.
As to Claim 5, Yoshiki, as modified, teaches all the limitations of Claim 1, and continues to teach the operating parameter (Yoshiki discharge temperature) is a temperature of a discharge line (Yoshiki discharge temperature; the Yoshiki temperature sensing means 102 is shown in a discharge line in Figures 1/2) of a climate-control system (Yoshiki Figures 1/2).
As to Claim 8, Yoshiki, as modified, teaches all the limitations of Claim 1, and continues to teach acquiring a second value (via Yoshiki 102; Yoshiki Paragraph 0013, Line 166) of the operating parameter (Yoshiki discharge temperature); and determining if the second value (via Yoshiki 102; Yoshiki Paragraph 0013, Line 166) is greater (Yoshiki Paragraph 0013, Line 169) than the predetermined parameter value (Yoshiki preset allowable temperature range).  Although Yoshiki does not explicitly teach acquiring a second value, Yoshiki Paragraph 0009 states the method is used so “the oil flow rate can be kept optimum even during low frequency operation”.  To keep an optimum oil flow rate, one of ordinary skill in the art would understand an iterative process must be utilized.  For this to happen, a second value must be determined to compare to the predetermined parameter value, so oil flow rate adjustments can be made.
As to Claim 9, Yoshiki, as modified, teaches all the limitations of Claims 1 & 8, and continues to teach a predetermined time period elapses (see end of paragraph for clarification) .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki, in view of Bodart, further in view of Knippen (U.S. PGPub 2016/0298627).
As to Claim 10, Yoshiki, as modified, teaches all the limitations of Claims 1 & 8, but does not teach shutting down the compressor if the second value is greater than the predetermined parameter value.
Knippen describes a compressor 10 in a climate control system which controls the compressor based on a temperature comparison (Figure 5), and teaches shutting down (Paragraph 0058) the compressor (10) if the second value (compressor temperature) is greater than the predetermined parameter value (first predetermined temperature).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to shut down, as taught by Knippen, the compressor, as taught by Yoshiki, as modified, “to protect the compressor (Paragraph 0058).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki, in view of Bodart, further in view of Arii (U.S. PGPub 2014/0053587).
As to Claim 11, Yoshiki, as modified, teaches all the limitations of Claims 1 & 8, but does not teach performing a system corrective action if the second value is greater than the predetermined parameter value, wherein the system corrective action includes one or both of: adjusting a position of an expansion device and adjusting a speed of a blower motor.
Arii describes a compressor 11 in a climate control system 200 which controls the system based on a temperature comparison (Figure 5), and teaches performing a system corrective action (Figure 5; Paragraphs 0042-0043) if the second value (discharge temperature) is greater than (S11 in Figure 5) the predetermined parameter value (Control Value), wherein the system corrective action (Figure 5) includes one or both of: adjusting a position of an expansion device (S13, Figure 5) and adjusting a speed of a blower motor (not required since the first option is taught).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to perform a corrective action if the discharge temperature is greater than the predetermined value, as taught by Arii, on the expansion device 4 (in Figures 1/2), as taught by Yoshiki, as modified, to enhance the capacity (Paragraph 0045).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki, in view of Bodart, as evidenced by McSweeney (U.S. PGPub 2009/0090117).
As to Claim 12, Yoshiki, as modified, teaches all the limitations of Claim 1, but does not explicitly teach the operating parameter is based on a suction superheat.
McSweeney describes a compressor 10 in a climate control system (Figure 1), and teaches the discharge line temperature and saturated condenser temperature are related, where the discharge line temperature is equal to the saturated condenser temperature plus the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiki, in view of Bodart, further in view of Shiibayashi (U.S. PGPub 2012/0224990).
As to Claim 22 Yoshiki, as modified, teaches all the limitations of Claims 1, 3 & 4, but does not teach providing the lubricant (Bodart oil; Paragraph 0090) from the oil sump (Bodart 22) of the compressor (Bodart Figures 4/5/6) to (see end of paragraph for clarification) a motor assembly (Bodart 15/16) of the compressor (Bodart Figures 4/5/6) via the first fluid passageway (Bodart 30/31) if the first value (Yoshiki via 102; Paragraph 0013, Line 166) is greater than (Yoshiki Paragraph 0013, Line 169) the predetermined parameter value (Yoshiki preset allowable temperature range).  When the first value is greater than the predetermined value, Yoshiki, as modified, can close the Bodart valve 271, which will allow lubricant to flow into the Bodart compression mechanism 6/7/8/9/10.  Once the lubricant is in the compression mechanism, the lubricant will flow, as shown by the Shiibayashi arrows in Shiibayashi Figure 1, to the Shiibayashi motor assembly 3.
Although neither Yoshiki nor Bodart explicitly describe oil being distributed to the motor via the first fluid passageway, one of ordinary skill in the art would recognize the oil distributed into the Bodart compression mechanism 6/7/8/9/10 must be redistributed back to the Bodart oil sump 22 to operate as intended.  If the oil was not redistributed back to the Bodart oil sump 22, the pump would cease to operate due to the effects cause by excessive frictional heat.  Bodart is silent on how this occurs, but passages between the compression mechanism and shell are commonly used to achieve this effect, as evidenced by Shiibayashi.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a means of distributing the oil in the compression mechanism to the motor, as taught by Shiibayashi, in the Bodart compressor, as taught by Yoshiki, as modified, so “oil separation performance within the enclosed vessel can be improved, and so-called amount of rise of oil which flows out to the outside from the enclosed vessel 1 can be reduced markedly (Paragraph 0053).”
Once Shiibayashi oil distribution channels are modified into the Bodart compressor in Yoshiki, as modified, the combination results in providing the lubricant (Bodart oil; Paragraph 0090) from the oil sump (Bodart 22) of the compressor (Bodart Figures 4/5/6) to (see end of paragraph for clarification) a motor assembly (Bodart 15/16) of the compressor (Bodart Figures 4/5/6) via the first fluid passageway (Bodart 30/31) if the first value (Yoshiki via 102; Paragraph 0013, Line 166) is greater than (Yoshiki Paragraph 0013, Line 169) the predetermined parameter value (Yoshiki preset allowable temperature range).  When the first value is greater than the predetermined value, Yoshiki, as modified, can close the Bodart valve 271, which will allow lubricant to flow into the Bodart compression mechanism 6/7/8/9/10.  Once the lubricant is in the Bodart compression mechanism 6/7/8/9/10, the lubricant will flow, as shown by the to the Bodart motor assembly 15/16 via the Shiibayashi oil distribution channels 18a/18b.

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 23, the prior art of record teaches the method of operating a compressor according to the limitations of Claims 1, 3, 4 & 22, but does not teach “the first fluid passageway is coupled with a first passage in a bearing housing of the compressor”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 23.  The closest art of record is Bodart.  However, Bodart describes the first fluid passageway providing lubricant directly to the compression mechanism through body 5 which is part of the slide bearing in contact with orbiting scroll 9, not the bearing housing.  Additionally, it is not clear which Bodart element can even be considered a bearing housing.  It would not be obvious to one of ordinary skill in the art to modify Bodart without significant structural modification, and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 23, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 24-25 depend on Claim 23, and would therefore also be found allowable.

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not fully persuasive.
Regarding the 112 rejections, Applicant overcame the prior 112 rejections with the submitted amendments.
Regarding the 103 rejection for Claim 1, Applicant argues Yoshiki, in view of Shiibayashi, does not teach the newly amended limitation “the first fluid passageway provides the lubricant to the first and second scrolls of the compression mechanism at a first location that is radially outside of the first and second spiral wraps.”  This argument is moot, since the new 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746